DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 4-8, and 10, drawn to an electrophotographic photosensitive member comprising metal oxide particles comprising a core and a coating layer coating the core, wherein the coating layer comprises titanium oxide and niobium, and an abundance ratio of the niobium based on a total mass of the coating layer is higher than an abundance ratio of the niobium based on a total mass of the core, classified in G03G5/14795.
II. Claims 2-3, 9, and 11, drawn to an electrophotographic photosensitive member comprising metal oxide particles comprising a core and a coating layer coating the core, wherein the coating layer comprises titanium oxide, and when an oxygen deficiency rate of the metal oxide particle is denoted by A(%), an oxygen deficiency rate of the core is denoted by B(%), and an oxygen deficiency rate of the coating layer is denoted by C(%), A is less than or equal to 2.0 and C is greater than 10B, classified in G03G5/14791.




The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, the different inventions are not capable of use together because each set of claims is directed to distinct, independent, and complete electrophotographic photosensitive members not requiring or permitting use with the other photosensitive member in the specification.
The electrophotographic photosensitive members also have different design. Specifically, the photosensitive member of Invention I contains a metal oxide particle, wherein the coating layer of said metal oxide particle comprises titanium oxide and niobium, and an abundance ratio of the niobium based on a total mass of the coating layer is higher than an abundance ratio of the niobium based on a total mass of the core, while the photosensitive member of Invention II contains a metal oxide particle, wherein the coating layer of said metal oxide particle comprises titanium oxide, and when an oxygen deficiency rate of the metal oxide particle is denoted by A(%), an oxygen deficiency rate of the core is denoted by B(%), and an oxygen deficiency rate of the coating layer is denoted by C(%), A is less than or equal to 2.0 and C is greater than 10B.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have a different field of search noting a search for the photosensitive member of Invention I that contains a metal oxide particle, wherein the coating layer of said metal oxide particle comprises titanium oxide and niobium, and an abundance ratio of the niobium based on a total mass of the coating layer is higher than an abundance ratio of the niobium based on a total mass of the core, is not likely to result in finding art pertinent to the other invention.
	Similarly, the search for the photosensitive member of Invention II that contains a metal oxide particle, wherein the coating layer of said metal oxide particle comprises titanium oxide, and when an oxygen deficiency rate of the metal oxide particle is denoted by A(%), an oxygen deficiency rate of the core is denoted by B(%), and an oxygen deficiency rate of the coating layer is denoted by C(%), A is less than or equal to 2.0 and C is greater than 10B, is not likely to result in finding art pertinent to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Elections




No telephone communication was made because the requirement for restriction is complex, the application is being prosecuted by the applicant pro se, or the examiner knows from past experience that an election will not be made by telephone. See MPEP § 812.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420. The examiner can normally be reached Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.E./Examiner, Art Unit 1737    

/PETER L VAJDA/Primary Examiner, Art Unit 1737             
09/08/2022